FILED
                           NOT FOR PUBLICATION                                JUN 25 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: ELKE MAGDALENA LESSO,                    No. 13-60077

             Debtor,                            BAP No. 12-1515

FUCHS & ASSOCIATES, INC.,
                                                MEMORANDUM*
             Appellant,

       v.

ELKE MAGDALENA LESSO,

             Appellee.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
            Montali, Markell and Taylor, Bankruptcy Judges, Presiding

                         Argued and Submitted June 4, 2015
                               Pasadena, California

Before: FISHER, BYBEE and BEA, Circuit Judges.

      Fuchs & Associates (Fuchs) appeals the Bankruptcy Appellate Panel’s

(BAP) decision affirming the bankruptcy court’s order approving the sale of two

properties owned by Elke Lesso and her former husband, Piotr Andrzejewski, free


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and clear of all liens, claims and interest. We have jurisdiction under 28 U.S.C.

§ 158(d). We “independently review[] the bankruptcy court’s rulings on appeal

from the BAP,” and we affirm. In re Mantle, 153 F.3d 1082, 1084 (9th Cir. 1998).

      1. The bankruptcy court properly concluded Fuchs’ claims against the

properties were subject to bona fide disputes. See 11 U.S.C. § 363(f)(4). Fuchs’

$625,000 charging lien against Lesso for alleged unpaid attorney’s fees was

invalidated by the arbitration award, which has been confirmed by the California

Court of Appeal. Fuchs’ $375,000 judgment lien against Andrzejewski was

invalidated by the California Superior Court, which concluded Fuchs was “not a

bona fide judgment creditor and . . . not entitled to a Writ of Execution for

$375,000 against . . . Andrzejewski.”

      The $375,000 judgment Fuchs seeks to enforce against Andrzejewski was

awarded to Lesso under California Family Code §§ 2030 & 2032 to ensure she had

access to legal representation to maintain or defend the dissolution proceeding.

Because Lesso does not owe Fuchs any money, Fuchs has no claim to her

judgment against Andrzejewski. See Marquette v. State Bar of Cal., 44 Cal. 3d

253, 265 (1988).

      2. We reject Fuchs’ argument that the bankruptcy court improperly

invalidated the $375,000 judgment contrary to principles of res judicata, collateral


                                          2
estoppel and the Rooker-Feldman doctrine. The bankruptcy court did not

determine the validity of the $375,000 judgment. It simply applied the superior

court’s order, which invalidated Fuchs’ judgment lien. We also reject Fuchs’

argument that Lesso is judicially estopped from disputing the judgment lien

because she previously acknowledged in the superior court that it was valid. The

evidence shows only that Lesso consented to Fuchs’ attempts, while representing

her, to obtain the $375,000 from Andrzejewski on her behalf.

      AFFIRMED.




                                        3